Citation Nr: 9934570	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-22 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than June 11, 1992, 
for an award of a 100 percent rating for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1973.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision, by which the RO assigned a disability rating of 100 
percent for PTSD, effective June 11, 1992.  On March 25, 
1998, the Board issued a decision denying an earlier 
effective date for the award of a 100 percent rating.  The 
veteran appealed that decision to the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court).  The Court granted a 
joint motion to remand the claim in December 1998.  


REMAND

In the joint motion for remand, it was noted that, following 
a Board decision of March 1992 that continued a 70 percent 
rating for PTSD then in effect, a VA examination was 
conducted in June 1992.  The veteran appealed to the Board 
the August 1992 rating decision that continued the 70 percent 
rating.  In October 1995 the Board granted a 100 percent 
rating for PTSD.  The RO assigned an effective date of June 
11, 1992, the date of the VA examination.  

The parties noted that additional treatment records since 
March 1991 seem to be in existence.  Citing Bell v. 
Derwinski, 2 Vet. App. 611 (1992), and Hazan v. Gober, 10 
Vet. App. 511 (1997), it was noted that remand is necessary 
to allow the Board to review records that were under VA 
control, but not contained in the claims folder. 

In view of the foregoing, this case is remanded to the RO for 
the following actions:  

1.  The RO should obtain copies of VA 
treatment records from March 1991 through 
June 1992.  All evidence obtained should 
be associated with the veteran's claims 
folder.  

2.  The RO then should review the 
veteran's claim for an effective date 
earlier than June 11, 1992 for the award 
of a 100 percent rating for PTSD in light 
of the additional development.  If the 
benefits sought on appeal are not 
granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


